[Cite as Lang v. Piersol Outdoor Advertising Co., 2018-Ohio-2156.]




                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                    WASHINGTON COUNTY


LARRY D. LANG, et al.,                            :        Case No. 17CA19
                                                  :
        Plaintiffs-Appellees,                     :
                                                  :
v.                                                :        DECISION AND
                                                  :        JUDGMENT ENTRY
PIERSOL OUTDOOR ADVERTISING                       :
COMPANY,                                          :
                                                  :
        Defendant-Appellant.                      :        RELEASED 05/30/2018


                                            APPEARANCES:

Paul W. Flowers, Paul W. Flowers Co., L.P.A., Cleveland, Ohio, for defendants-appellants
Piersol Outdoor Advertising Company and Dr. Doug Piersol.


H. Brann Altmeyer, Phillips, Gardill, Kaiser & Altmeyer, PLLC, Wheeling, West Virginia, for
plaintiffs-appellees Larry D. Lang and TJDD Property, LLC.


Hoover, P.J.
        {¶1}    Piersol Outdoor Advertising Company and Dr. Doug Piersol (collectively referred

to as “Piersol”) appeal the Washington County Common Pleas Court’s decision to grant Larry

Lang and TJDD Property, LLC (collectively referred to as “Lang”) summary judgment in Lang’s

declaratory judgment action. In this case, Lang sought clarification of Piersol’s rights under “a

right of first refusal” provision set forth in a lease agreement concerning the rental of real estate

for the erection of a billboard that had been entered between Piersol and Lang’s predecessor in

interest. In particular, Lang denied the provision was enforceable, or alternatively he claimed that
Washington App. No. 17CA19                                                                                           2


the contractual provision did not give Piersol the right to engage in “on-premises”1 advertising

on the commercial property owned by Lang; but rather, only allowed Piersol the right to acquire

any outdoor signs on the property used for “off-premises” billboard style advertising. After

competing cross-motions for summary judgment were filed and briefed by Lang and Piersol, the

trial court determined that the right of first refusal language was intended to apply to off-

premises billboard style advertising only. The trial court also determined that Piersol was

precluded from enforcing the right of first refusal under the doctrine of laches. Thus, the trial

court granted Lang’s motion. On appeal, Piersol contends that the trial court erroneously

interpreted the contract provision, that the trial court erred in granting summary judgment in

favor of Lang, and that he should be awarded summary judgment. Piersol also contends that the

trial court erred by relying upon the doctrine of laches. For the reasons discussed more fully

below, after independent interpretation of the contract at issue we conclude that Lang is entitled

to judgment as a matter of law. We also conclude that Piersol’s remaining assignment of error

concerning the doctrine of laches is rendered moot. Accordingly, we affirm the trial court’s

judgment.


                                      I. Facts and Procedural History

         {¶2}     Dr. Doug Piersol is a retired chiropractor that now owns and manages Piersol

Outdoor Advertising Company.

         {¶3}     On October 7, 1989, Piersol entered into an Agreement of Lease with Joseph

Cernus (“Cernus”). As the “lessee,” Piersol acquired the right to a 20-foot by 40-foot parcel of

land near U.S. Route 7, upon which he intended to erect a billboard. The term was for three
1
  Piersol defines “on-premises” advertising as advertising in which an entity “constructs, manages, and maintains
signs for other proprietors on or near the property they are occupying.” This differs from “off-premises” advertising,
which according to Piersol, “typically consists of billboards and other signs situated some distance away from the
business.” Appellant’s Brief at p. 3, citing Ohio Adm. Code 5501:2-2-01(U) & (W); See also OP 38, Affidavit of
Charles D. Piersol.
Washington App. No. 17CA19                                                                           3


years, which Piersol had the option of renewing on a yearly basis. In addition to an initial non-

refundable deposit of $600.00, he agreed to pay $2,400.00 annually, half of which was due six

months in advance.

       {¶4}    The parties also agreed to a “right of first refusal”, which stated:


       Lessee has first refusal on all property owned by lessor for additional use as

       outdoor advertising. Any new leases on such property will not exceed ten percent

       (10%) of the lessee’s current lease amount.


       {¶5}    A few years later when the original term was about to expire, Piersol and Cernus

decided to adjust their arrangement. A revised Agreement of Lease was executed on September

30, 1992 that superseded the 1989 lease. The leased property remained the same, and was

described as: “Being certain parcel of land, as specified in lease of October 7, 1989.” The

description further provided that: “This lease voids prior lease of 10/7/89 except the addendum

of 10/7/89 and additions of 3/31/90 attached.” Thus, the right of first refusal, which had been

included in the addendum of October 7, 1989, remained intact. The lease term was extended six

years commencing October 1, 1992, at a rate of $2,800 annually, with half payable every six

months, and subject to a 5% increase every three years. Both the 1989 and the 1992 leases were

recorded, along with their attachments, in Washington County on January 11, 1995.

       {¶6}    Through the years, Piersol made payments due under the lease; and Piersol has

operated a single, multi-faced billboard on the leased premises. Cernus eventually passed away,

and his daughter was appointed as the Executrix of his Estate.

       {¶7}    Lang is a real estate developer and entrepreneur who is also involved in other

business ventures, including several in the oil and gas industry. In 2009 he entered a land

contract with Cernus’s Estate to acquire the real estate along U.S. Route 7 at issue in this case.
Washington App. No. 17CA19                                                                              4


Lang later developed the First Colony Center on the property, which includes several hotels,

restaurants, and stores. Lang has spent approximately $5,500,000.00 in purchasing and

developing the property.

        {¶8}    While Lang never completed a title search prior to purchasing the property, he

was aware that Piersol “had a contract * * * for billboards on site” at the time of his purchase of

the premises. And, Lang collected rent payments from Piersol for the next several years. In

addition, Piersol mailed copies of the leases to Lang in 2010. Nevertheless, Lang insists that he

was not aware of Piersol’s alleged first refusal rights that were set forth in the addendum until

2015.

        {¶9}    In 2015 the Wings Restaurant chain entered negotiations with Lang to purchase

one of the lots in the First Colony Center. Wings retained a local law firm to handle the

transaction, and a title search was conducted during the due diligence period. The title search

revealed the recorded leases, and Lang was informed of the right of first refusal. Wings’s counsel

informed Lang that Piersol “was saying he had a right to all of the signage on the property”,

including on-premises signage. While Lang still completed the purchase with Wings for

approximately $500,000.00, he had to furnish an indemnity agreement to cover Piersol’s claim.

Lang has since entered similar arrangements with other buyers of lots on the commercial

property.

        {¶10} On February 27, 2015, Lang commenced this declaratory judgment action,

seeking clarification of Piersol’s rights under the right of first refusal provision set forth in the

lease agreement. After completing discovery, and attempting mediation, the parties filed

competing motions for summary judgment. On April 13, 2017, the trial court issued a Decision

granting summary judgment in favor of Lang, and denying the motion that had been submitted
Washington App. No. 17CA19                                                                         5


by Piersol. Specifically, the trial court determined that the 1992 lease and addendum dated

October 7, 1989, was “a valid binding lease.” However, it further determined that it did not

believe that the intention of the parties was to give Piersol control over all manner of outdoor

advertising. Rather, it found as follows:


       * * * Defendant leased from Mr. Cernus for the purpose of erecting billboards as

       an investment. The terms dealt with location, access to the sign into the future and

       even, if necessary, relocation to accommodate Mr. Cernus’ sale of the real estate.

       As any prudent businessman, Defendant protected his investment with the right of

       refusal language to keep Mr. Cernus from leasing additional billboard space to

       others every few yards. To expand the agreement beyond that interpretation

       would require language with reasonable certainty or evidence from the parties

       which, unfortunately, is not possible with the death of Mr. Cernus.


       ***


       Plaintiff has further asserted that signage erected on or in close proximity to the

       advertiser’s business premises such as the signage at issue in this case is not

       considered “outdoor advertising” within the Outdoor Advertising Industry and

       provided support therefore that persuades the Court that Defendant’s rights or

       interests do not apply to the signage on or in near proximity to businesses

       developed on the property to date or into the future, but are limited to assertion

       should Plaintiff or a successor or assign consider the lease or erection of

       additional billboard signage.
Washington App. No. 17CA19                                                                              6


The trial court also determined that “[Lang] accurately asserted the doctrine of laches, its

elements, and the facts of this case supported by evidence sufficient to persuade this Court that

[Piersol’s] position that he should control and be compensated for signage associated with the

developed and developing real property are barred.”


        {¶11} The Decision was journalized by judgment entry shortly thereafter. Piersol filed a

timely notice of appeal.

                                      II. Assignments of Error


        {¶12} Piersol assigns the following errors for our review:


First Assignment of Error:

        THE TRIAL COURT ERRED, AS A MATTER OF LAW, BY ADOPTING A
        CONSTRUCTION OF THE PERTINENT LEASE AGREEMENT ADDENDUM
        THAT IS CONTRARY TO THE PLAIN AND ORDINARY MEANING OF
        THE TERMS USED.


Second Assignment of Error:

        THE TRIAL COURT COMMITTED A FURTHER ERROR OF LAW BY
        GRANTING SUMMARY JUDGMENT UPON THE DOCTRINE OF LACHES.


                                        III. Law and Analysis


        {¶13} In his first assignment of error, Piersol argues that the trial court erred by granting

summary judgment in favor of Lang and by denying his motion for summary judgment.

Specifically, Piersol contends that the trial court erred in its interpretation of the right of first

refusal language set forth in the addendum to the lease agreement, and that the plain and ordinary

meaning of the terms employed entitle Piersol to lease and manage all of the on-premises and

off-premises outdoor advertising across the property.
Washington App. No. 17CA19                                                                              7


A. Summary Judgment Standard of Review and Rules of Contract Construction


       {¶14} We review the trial court’s decision on a motion for summary judgment de novo.

Smith v. McBride, 130 Ohio St.3d 51, 2011-Ohio-4674, 955 N.E.2d 954, ¶ 12. Accordingly, we

afford no deference to the trial court’s decision and independently review the record and the

inferences that can be drawn from it to determine whether summary judgment is appropriate.

Harter v. Chillicothe Long-Term Care, Inc., 4th Dist. Ross No. 11CA3277, 2012-Ohio-2464, ¶

12; Grimes v. Grimes, 4th Dist. Washington No. 08CA35, 2009-Ohio-3126, ¶ 16.

       {¶15} Summary judgment is appropriate only when the following have been established:

(1) that there is no genuine issue as to any material fact; (2) that the moving party is entitled to

judgment as a matter of law; and (3) that reasonable minds can come to only one conclusion, and

that conclusion is adverse to the nonmoving party. Civ.R. 56(C); DIRECTV, Inc. v. Levin, 128

Ohio St.3d 68, 2010-Ohio-6279, 941 N.E.2d 1187, ¶ 15. In ruling on a motion for summary

judgment, the court must construe the record and all inferences therefrom in the nonmoving

party’s favor. Civ.R. 56(C). The party moving for summary judgment bears the initial burden to

demonstrate that no genuine issues of material fact exist and that they are entitled to judgment in

their favor as a matter of law. Dresher v. Burt, 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264

(1996). To meet its burden, the moving party must specifically refer to “the pleadings,

depositions, answers to interrogatories, written admissions, affidavits, transcripts of evidence,

and written stipulations of fact, if any, timely filed in the action,” that affirmatively demonstrate

that the nonmoving party has no evidence to support the nonmoving party’s claims. Civ.R.

56(C); Dresher at 293. Moreover, the trial court may consider evidence not expressly mentioned

in Civ.R. 56(C) if such evidence is incorporated by reference in a properly framed affidavit

pursuant to Civ.R. 56(E). Discover Bank v. Combs, 4th Dist. Pickaway No. 11CA25, 2012-Ohio-
Washington App. No. 17CA19                                                                         8


3150, ¶ 17; Wagner v. Young, 4th Dist. Athens No. CA1435, 1990 WL 119247, *4 (Aug. 8,

1990). Once that burden is met, the nonmoving party then has a reciprocal burden to set forth

specific facts to show that there is a genuine issue for trial. Dresher at 293; Civ.R. 56(E).

       {¶16} We further note “leases are contracts and are subject to the traditional rules of

contract interpretation.” Mark-It Place Foods, Inc. v. New Plan Excel Realty Trust, 156 Ohio

App.3d 65, 2004-Ohio-411, 804 N.E.2d 979, ¶ 29 (4th Dist.). Appellate courts apply a de novo

standard of review to an appeal from a summary judgment based on the interpretation of a

contract. Westfield Ins. Co. v. Hunter, 128 Ohio St.3d 540, 2011-Ohio-1818, 948 N.E2d 931, ¶

12; see also Willis v. Gall, 2015-Ohio-1696, 31 N.E.3d 678, ¶ 10 (4th Dist.) (“The interpretation

of a written contract * * * is a matter of law that we review de novo.”).

       {¶17} “In construing a written instrument, the primary and paramount objective is to

ascertain the intent of the parties so as to give effect to that intent.” Shafer v. Newman Ins.

Agency, 4th Dist. Highland No. 12CA11, 2013-Ohio-885, ¶ 10, citing Aultman Hosp. Assn. v.

Community Mut. Ins. Co., 46 Ohio St.3d 51, 53, 544 N.E.2d 920 (1989). “When the terms of a

contract are unambiguous, courts will not, in effect, create a new contract by finding an intent

not expressed in the clear language employed by the parties.” Waina v. Abdallah, 8th Dist.

Cuyahoga No. 86629, 2006-Ohio-2090, ¶ 31, citing Shifrin v. Forest City Ents., 64 Ohio St.3d

635, 597 N.E.2d 499 (1992). “Courts must give common words their ordinary meaning unless

manifest absurdity would result or some other meaning is clearly evidenced from the face or

overall contents of the written instrument.” Shafer at ¶ 10, citing In re All Kelley & Ferraro

Asbestos Cases, 104 Ohio St.3d 605, 2004-Ohio-7104, 821 N.E.2d 159, ¶ 29.

       {¶18} “ ‘If a contract is clear and unambiguous, the court need not go beyond the plain

language of the agreement to determine the parties’ rights and obligations; instead, the court
Washington App. No. 17CA19                                                                          9


must give effect to the agreement’s express terms.’ ” Id., quoting Uebelacker v. Cincom Sys.,

Inc., 48 Ohio App.3d 268, 271, 549 N.E.2d 1210 (1st Dist.1988). “Ambiguity exists only when a

provision at issue is susceptible of more than one reasonable interpretation.” Lager v. Miller-

Gonzalez, 120 Ohio St.3d 47, 2008-Ohio-4838, 896 N.E.2d 666, ¶ 16. “Extrinsic evidence is

admissible to ascertain the intent of the parties only when the contract is unclear or ambiguous,

or where surrounding circumstances give plain language special meaning.” Highland Drilling,

Inc. v. McAlester Fuel Co., 4th Dist. Washington No. 99CA08, 1999 WL 1058785, *3 (Nov. 16,

1999).


B. Deposition Testimony


         {¶19} As an initial matter, we are constrained to reviewing the Civ.R. 56(C) materials

filed below. Lang argues that while Piersol cites the deposition testimony of both Larry Lang and

Dr. Doug Piersol, the transcripts were never filed or otherwise presented to the trial court and

thus are not a part of the record and cannot be considered by us on appeal. [Lang App. Brief at p.

5.]

         {¶20} Lang’s argument is misplaced. While a notice of filing of the deposition

transcripts is not present in the record on appeal, copies of both deposition transcripts were

forwarded on appeal. The copies of the deposition transcripts were forwarded as attachments to

Piersol’s Reply memorandum filed on February 13, 2017. Because the deposition transcripts

were available to the trial court when it made its rulings concerning the competing motions for

summary judgment, and are part of the record on appeal, we also may consider the deposition

evidence.


C. Interpretation of Right of First Refusal Language
Washington App. No. 17CA19                                                                            10


       {¶21} The heart of the parties’ dispute lies in the wording of the lease addendum’s “right

of first refusal” language. The paragraph states that: “Lessee [Piersol] has first refusal on all

property owned by lessor [Lang] for additional use as outdoor advertising. Any new leases on

such property will not exceed ten percent (10%) of the lessee’s current lease amount.” (Emphasis

added.) Piersol argues that this paragraph gives him the first option to control all forms of

outdoor advertising on the First Colony Center property; including both off-premises billboard

style advertising, and on-premises advertising that relates to the businesses established in the

development. Conversely, Lang interprets the provision to cover only off-premises advertising.

Thus, Lang asserts that the agreement does not give Piersol the first option to control the

advertising and outdoor signage of the other businesses located within the development.

       {¶22} The trial court construed the contested provision to exclude first refusal rights for

on-premises outdoor advertising. In other words, the trial court interpreted the right of first

refusal language to apply only to off-premises, billboard style advertising. In reaching this

conclusion, the trial court relied upon extrinsic evidence and noted that the parties’ behavior over

a period of twenty-five years was instructive on the issue. It also apparently relied upon expert

testimony provided by Lang with his summary judgment filings. Piersol argues that the trial

court’s reliance upon extrinsic evidence was improper, and that the plain and ordinary meaning

of the terms used in the contested provision entitle him to a right of first refusal of all outdoor

advertising activities on the property. We agree with Piersol that the addendum language is clear

and unambiguous, and to the extent that the trial court relied upon extrinsic evidence in ruling on

the competing motions for summary judgment it erred. Nevertheless, we ultimately reach the

same interpretation of the trial court; that is based upon the unambiguous language of the
Washington App. No. 17CA19                                                                           11


provision and overall lease agreement, the parties intended that Piersol have first refusal rights

only to off-premises billboard style advertising conducted on the commercial property.

        {¶23} If we were to adopt Piersol’s interpretation of the right of first refusal language,

we would be taking the contested language out of context. “In interpreting contract language, the

intent of the parties will be derived from considering the whole agreement, and not from

detached or isolated parts of it.” Highland Drilling, supra, at *5, citing Gomolka v. State Auto.

Mut. Ins. Co., 70 Ohio St.2d 166, 172, 436 N.E.2d 1347 (1982). A review of the agreement as a

whole reveals that the parties contemplated only off-premises advertising when drafting the

agreement. For instance, the original 1989 lease notes that the purpose of the lease was for the

“erection of (4) signs on (1) pole, to be leased to other companies.” Furthermore the addendum

attached to the 1989 lease and the 1992 lease, the same addendum that includes the right of first

refusal language, states that the “[s]pace leased * * * is for lessee to erect, paint, and maintain an

outdoor advertising structure with multifaced signs.” Finally, the 1990 additions include the

handwritten note that the “purpose of lease property” is for “erection, maintenance & upkeep for

(4) lighted billboards on (1) pole.” It is clear that when read in its entirety, the parties only

contemplated off-premises, billboard style advertising when drafting the agreement. The

agreement does not include any references to the on-premise style of advertising that Piersol now

argues he has a first refusal right.

        {¶24} Furthermore, the right of first refusal language provides that Piersol “has first

refusal on all property owned by lessor [Lang] for additional use as outdoor advertising.”

[Emphasis added.] “Advertising” means “the business of preparing advertisements” and

“outdoor” means “performed outdoors”. See The Merriam- Webster Dictionary (Home and

Office Ed.1998), 9, 371. Thus, under the plain and ordinary meaning of the terms employed,
Washington App. No. 17CA19                                                                            12


Piersol has first refusal rights for property in the First Colony Center that is to be used for the

business of preparing outdoor advertisements. The language does not contemplate Piersol having

first refusal rights for property used primarily for the sale of goods or services, in which on-

premises advertising is only an ancillary activity. Thus, we conclude that the right of first refusal

language merely provides Piersol with the first option to lease and operate additional space on

the property to be used for off-premises, billboard style advertising.

       {¶25} For these reasons, we hereby overrule Piersol’s first assignment of error.


D. Piersol’s Second Assignment of Error is Moot


       {¶26} Our resolution of Piersol’s first assignment of error is dispositive, and renders

moot his second assignment of error. Hence, we need not address the second assignment of error.

See App.R. 12(A)(1)(c).


                                           IV. Conclusion


       {¶27} In short, we believe that Piersol’s interpretation of the first refusal language is not

supported by the instrument’s language. The parties’ agreement provides Piersol with first

refusal rights for use of the property in off-premise, billboard style advertising only; it does not

contemplate the more novel concept of on-premises advertising. We find no ambiguity, and

therefore need not consider extrinsic evidence.

       {¶28} Based on the foregoing, we conclude that the trial court did not err in granting

Lang’s motion for summary judgment; or in denying Piersol’s cross-motion for summary

judgment. Having overruled Piersol’s first assignment of error and rendering moot his remaining

assignment of error, we affirm the judgment of the trial court.


                                                                          JUDGMENT AFFIRMED.
Washington App. No. 17CA19                                                                      13


                                     JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED. Appellants shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Washington
County Common Pleas Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the
Rules of Appellate Procedure.

Abele, J. and McFarland, J.: Concur in Judgment and Opinion.


                                             For the Court


                                             By: ________________________________
                                                 Marie Hoover, Presiding Judge




                                   NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment entry and
the time period for further appeal commences from the date of filing with the clerk.